DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Claim 20 is noted to contain nominal method steps.  At this time, restriction has not been required between the product claims 1-19 and the method claim 20 because the method claims do not recite any significant manipulative steps and are therefore considered as part of the product claims.  Applicant is advised that if the method claims are amended to contain significant method steps, they will be subject to restriction based on original presentation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fogal SR. et al. (US 2010/0101692) in view of Fogal Sr. (US 2004/0224153) and Cude (US 2007/0227637).
Regarding claims 1, 5-6, 9-10, 22 Fogal discloses a composition for reducing weight imbalances (fig 1, para 0027 describes plurality of particles also improve and correct any weight imbalance of the tire 11), force variations (fig 1, para 0024, 0027 
However, Fogal Sr. fails to disclose a second plurality of particulate for positioning within the tire-wheel assembly, where each particle in the second plurality of particulate comprises a second material and is characterized as having elevated energy absorption capabilities relative to each particle of the first plurality of particulate, wherein the first particles is different from the second particles and fails to disclose that the second plurality of particulate is formed at least partially of an elastomer material such as synthetic rubber and the first particulate material comprises urea-formaldehyde resin.
Whereas, Fogal SR. discloses composition or particle mixture (20) for equalizing radial and lateral forces at the tire/road footprint of a pneumatic tire (11) due to tire/wheel assembly imbalance, non-uniformity of the tire, temporary disturbances in the road surface, or other vibrational effects of the unsprung mass of a vehicle whereby the particle mixture (20) is inserted into the interior of the tire (11), wherein the particles are freely flowable and non-tacky at elevated tire temperatures, the particle mixture (20) is essentially devoid of liquid material, and the particle mixture (20) comprises two or more sets of particles 
Whereas, Cude discloses system and method is provided that may be employed to properly balance the tire without the necessity of adding metal or other type weights to the wheel and tire assembly (abstract). The tire 3 in an exemplary embodiment may be constructed of a resilient material to hold shape even after the removal of the attachments 17 from the side wall 13 of the tire 3.  In a preferred embodiment, the tire may be constructed of a synthetic rubber-type compound.  However, in an exemplary embodiment, the tire 3 may be constructed of any suitable resilient material that may allow for structural support of a vehicle 6 (para 0075). 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to include urea formaldehyde resin as taught by Fogal Sr.’153 as the first particulate material in the composition of Fogal Sr.’692 motivated by the desire to have hardness sufficient to withstand the repeating tumbling which will occur in an automobile tire without substantial abrasion (para 0030) and It would have been obvious to one of ordinary skill in the art at the time the Application was filed to include second particulate material such as synthetic rubber as taught by Fogal Sr.’153 in view of Cude in the composition of Fogal Sr.’692 motivated by the desire to have improved resistance to abrasion, rolling resistance, wear and traction properties.  
As Fogal in view of Fogal Sr. 153 and Cude discloses composition comprises first particulate material such as urea-formaldehyde and second particulate material such as synthetic rubber as presently claimed, it therefore would be obvious that the first material is different than the second material and second material would intrinsically be characterized as having elevated energy absorption capabilities relative to each particle of the first plurality of particulate. 

Regarding Claims 2, 4, Fogal discloses the composition of claim 1, where each particle in the first plurality of particulate is characterized as having a specific gravity of at least 1.1 (fig 1, para 0033, 0042 describes a energy dampening material (first plurality of particulate) having a specific gravity of at least approximately 1.3 [this value is greater than 1.1 and substantially within the range of 1.1 and 1.5]) and a shore D hardness equal to or greater than 50 (fig 1, para 0044 describes the durometer of at least approximately 70 Shore 00 [Shoe D hardness of 50 is substantially equal to 116 Shore 00 and durometer of at least 70 Shore 00 may have a hardness value greater than 116 Shore 00]). 
Regarding Claim 3, Fogal discloses the composition of claims 1, where each particle in the first plurality of particulate is characterized as having a specific gravity in the range of 1.1 to 1.55 (fig 1, para 0033, 0042 describes a energy dampening material (first plurality of particulate) having a specific gravity of at least approximately 1.3 [this value is greater than 1.1 and substantially within the range of 1.1 and 1.5]).
Regarding claims 7-8, As Fogal Sr. in view of Cude discloses a second particulate material comprising synthetic rubber as presently claimed, it therefore would be obvious that the material would intrinsically have the claimed specific gravity and shore D hardness. 
Regarding claims 11-12, Fogal Sr. discloses the particles 20 may include a mixture of particles having differing particle sizes.  In one embodiment, the mixture may include a set of particles having a first particle size and a set of particles having a second particle size.  In another embodiment, the particles 20 may include a mixture of 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Regarding claims 13-15, with respect to the size of first and second plurality particulates, It would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization motivated by the desire to respond quickly to smaller forces and provide additional energy absorption and force dampening in response to larger forces, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05).

Regarding claims 16-17, Fogal SR.’692 fails to disclose that the particulate of the second plurality of particulate includes one or more voids at least partially filled with energy absorbing material. 
Whereas, Fogal SR. discloses composition or particle mixture (20) for equalizing radial and lateral forces at the tire/road footprint of a pneumatic tire (11) due to tire/wheel assembly imbalance, non-uniformity of the tire, temporary disturbances in the road surface, or other vibrational effects of the unsprung mass of a vehicle whereby the particle mixture (20) is inserted into the interior of the tire (11) [abstract].  Fogal discloses particle 20 may also include a plurality of voids 40 spaced as desired throughout particle body 30.  For example, with continued reference to FIG. 9, voids 40 may extend entirely within body 30, or may be exposed to an exterior surface of particle 20.  Whether particle 20 contains a single void 40 or multiple voids 40, any such void 40 maybe in communication with the exterior of particle 20, such as by way of any aperture or orifice extending from an exterior surface of particle 20 to the embedded void 40.  For example, if any void 40 is exposed to the air contained within a chamber I, the air or other material contained within void 40 would not substantially compress during any particle deformation during tire operation, which would reduce any elastic rebound or response by particle 20 to any such deformation and thereby enhance the energy absorbing properties of particle 20 (para 0041). The voids may be filled with any desired material such as energy absorbing material (para 0042). 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to form the second plurality particulates of Fogal’692 having plurality of voids filled with energy absorbing material as taught by Fogal Sr.’153 
Regarding claim 20, Fogal Sr. discloses apparatus and methods for improved correction of force variations and/or frequencies of a tire-wheel assembly.  In particular embodiments, the invention comprises a system for improved correction of force variations and/or dampening of vibrations in a pneumatic tire wheel assembly, which includes: a pneumatic tire wheel assembly; and a plurality of dampening particles positioned within the tire wheel assembly, wherein said particles are formed of at least one energy dampening viscoelastic material.  In other embodiments, the present invention comprises a method for improved the equalization of force variations and vibrations of a pneumatic tire wheel assembly comprising the steps of: providing a pneumatic tire wheel assembly; providing a plurality of impact dampening particles, wherein the particles are formed of at least one energy dampening viscoelastic material; and, placing said plurality of particles in free movable relationship into a pressurization chamber within said tire wheel assembly (abstract).
Regarding claim 21, with respect to the weight percent of first particulate material and second particulate material. When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Response to Arguments
Applicant’s arguments and Affidavit filed on 11/30/2020 have been fully considered, but they are not persuasive. 
Applicant asserts that none of the cited references teach the first and second plurality of particulate having different energy absorbing capabilities and being formed of different material, as the combined teachings of the cited references do not render obvious forming the first and second plurality of particulate of different materials, and even more so, from different materials achieving the claimed properties/characteristics.
However, it should be noted that it is agreed that references individually does not disclose the first and second plurality of particulate of different materials, but as Fogal in view of Fogal Sr. 153 and Cude discloses composition comprises first particulate material such as urea-formaldehyde and second particulate material such as synthetic rubber as presently claimed, it therefore would be obvious that the first material is different than the second material and second material would intrinsically be characterized as having elevated energy absorption capabilities relative to each particle of the first plurality of particulate. 
Applicant argues that FOGAL SR. II teaches a particle mixture for equalizing radial and lateral forces due to tire/wheel assembly imbalance, etc., where the particle mixture includes two or more sets of particles. These sets of particles, however, are not different in material type, but rather different in size or size range to provide a multimodal particulate mixture. It is stressed though, that while the particles may be all sets of particles in the composition of FOGAL SR II are formed of the same material - and not of different materials as is claimed.
However, it should be noted that Fogal SR. in para 033 clearly discloses that Polymeric materials are for the most part organic.  Organic polymeric materials for the practice of this invention may be either homopolymers (polymers of one monomer) or copolymers (polymers of two or more monomers).  Polymeric materials may be either thermoset or thermoplastic. Based on this disclosure, it is very evident that Fogal SR. does not disclose that both particle mixtures are formed of the same material. 
Applicant argues that CUDE discloses a tire having detachable portions to balance the tire/wheel assembly in lieu of using balancing weights or the like. CUDE, however, does not teach any composition comprising particles for insertion into the pressurization chamber of a tire/wheel assembly. Therefore, CUDE, does not teach or suggest forming the particles of FOGAL SR. I of different groups of particles formed of different materials or having the claimed properties/characteristics, alone or in combination with the teachings of FOGAL SR. II.
However, note that while Cude do not disclose all the features of the present claimed invention, Cude is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely to include second particulate material such as synthetic rubber, 
Applicant argues that It is equally clear CUDE discloses a particular means of balancing tire/wheel assemblies as an alternative to using balance weights and internal balancing compositions, and provides no teachings concerning a particulate composition for reducing weight imbalances, force variations, and/or vibrations in a tire-wheel assembly. As such, it is unclear how CUDE provides any motivation to arrive at the claimed composition and Applicant asserts CUDE provides no such motivation. Moreover, as noted above, CUDE does not cure the deficiencies of FOGAL SR. I or II. CUDE only teaches use of synthetic rubber in the formation of a tire and removable portions of the tire as an alternative to other balancing means, and does not teach or suggest use of synthetic rubber as particulate for use as balancing agent within the pressurization chamber of a tire/wheel assembly.
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Applicants Affidavit has been fully considered, but they are not persuasive. 
While FOGAL .SR, ii is interested in providing multiple pluralities of particulate, the multiple pluralities differ only in size, such as lo provide a multimodal sire distribution for the purpose of providing differently sized particulate that are more or less responsive ti) smaller or larger forces. FOGAL SR. If does not consider or recognize the potential benefits of providing multiple pluralities of particulate that differ in material! and energy' absorption capabilities, so to achieve different benefits concurrently. Within the context of tire-wheel balancing, the FOGAL SR. II attempts to address problems (the compositions ability to react more or less to different force levels) different from those addressed by the present application (providing elevated energy absorption capabilities in addition to existing, low-energy absorbing tire-balancing particulate). 
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
“Obviousness under 103 is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree with appellant’s motivation”, In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson
Applicant argues that CUDE also does not motivate the inclusion of the claimed second plurality of particulate, as CUDE does not even concern a particulate composition for arrangement within a tire-wheel pressurization chamber for reducing weight imbalances, force variations, and/or vibrations in a tire-wheel assembly. Clearly CUDE does not provide any motivation for arriving at the composition of Claim 1.
However, it should be noted that Cude discloses the motivation of using elastomeric material in para 0012.
Applicant discloses the benefits of having a second plurality of particulate such as the particulate of both elevated and low energy capabilities are provided between the first and second sets of particulate. The results were surprising by showing a market improvement over a tire balancing composition containing particulate formed of the same material and particulate which only exhibited low energy absorbing capabilities.
However it should be noted that data is not in commensurate in scope with the scope of the claim as data is directed towards the use of specific first particulate such as urea particles in specific size and a second set of particles comprising rubber particles in specific size, whereas claim 1 is directed towards the use of any first particulate and second particulate in any amount and particle size, so it is not clear if the unexpected properties would be achieved with the use of any first and second particles in any size and amount that is known in the art. Applicant needs to amend the claim to include the specific particles like urea and rubber particles in the amount and particle size as mentioned in the Affidavit to overcome the rejection.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONAK C PATEL/Primary Examiner, Art Unit 1788